Thompson, Ch. J.
It has not been ,the practice, in this court, to produce the whóle record, bütthedeclárationonly,adding that a yerdic't has been found for the party.
Platt,' J.?
delivered the opinion of the court.
*49This is a motion in arrest of judgment, after verdict .for thé plaintiff, In an action of slander.
I think both counts in the declaration are good.
To say of another, that “he has sworn falsely,’? or that “he has sworn to a lie,” is not actionable,.without a colloquium of its being in a cause pending. (Hopkins v. Bedle; 1 Caines, 347. Stafford v. Green, 1 Johns. Rep. 505.)
Samuel Barnard, Esq.r one of the justices of the peace, in anc£ for the county of Sullivan ; and of and concerning the testimony of the said Niven, who was sworn as a witness On the trial of the same cause, by Samuel Barnardi (he being a justice as aforesaid, and having full power-and lawful authority to administer an oath,) and testified as a witness on the trial.” All that is wanting to render this a complete and formal definition of perjury, is, 1st. That it is not expressly averred that the timony spoken of. was upon a point material in the Gause. Herfe is a colloquium; The words,.“ what he has sworn to, is a damned lie,” are averred to have been maliciously spoken in a discourse, “ of and concerning the trial of a Certain 'cause between David Munn and John Wilson, then lately had before testimony of Niven was in a cause in which the justice had jurisdiction ; and, 2dly. It is not expressly stated that the tes-
But it was well said, in the cause of Miller v. Miller, (8 Johns. Rep. 74.,) that “ it is not necessary, in order to render words actionable, that there should be the samé certainty in stating the crime imputed, as in an indictment for the crime.”
The present case, I think, exemplifies the truth of that proposition. The discourse to which the words related, was sufficiently explanatory to effect the purposes of slander and such as could leave no reasonable doubt that it was intended, by the. defendant, to accuse the plaintiff of perjury. Besides, the averments are to be construed less strictly after Verdict.
The plaintiff is entitled to judgment.